Order entered May 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00373-CR

                           CHARLES WILLIAM DOSS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-58147-Y

                                           ORDER
        Before the Court is the State’s second motion for extension of time to file its brief. We

GRANT the motion. We ORDER the State’s brief received April 21, 2014 filed as of the date

of this order.


                                                      /s/   JIM MOSELEY
                                                            JUSTICE